PER CURIAM.
The appellant brought this appeal seeking review of an order styled as a “Final Summary Judgment.” This order granted a motion for summary judgment and stated that the appellant holds no right, title, lien, or interest in the subject property. However, because a related counterclaim *1276arising out of the same construction project is still pending before the trial court, the instant order is not final nor is it a partial final judgment appealable pursuant to Florida Rule of Appellant Procedure 9.110(k). See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99-100 (Fla.1974); Howland v. DOT, 826 So.2d 1080 (Fla. 1st DCA 2002). Therefore, we must dismiss this appeal for lack of jurisdiction. See Fla. R.App. P. 9.030(b)(1).
DISMISSED.
BARFIELD, BROWNING and LEWIS, JJ., concur.